     Case 2:19-cv-00304-JAD-GWF Document 6 Filed 03/07/19 Page 1 of 3



 1   JENNY L. FOLEY
     NEVADA BAR NO. 9017
 2   MARTA D. KURSHUMOVA
     NEVADA BAR NO. 14728
 3   HKM EMPLOYMENT ATTORNEYS LLP
     1785 East Sahara, Ste. 300
 4   Las Vegas, Nevada 89104
     Telephone:    (702) 625-3893
 5   Facsimile:    (702) 625-3893
     Email:        jfoley@hkm.com
 6   Email:        mkurshumova@hkm.com
 7   LYNN V. RIVERA
     NEVADA BAR NO. 6797
 8   BURNHAM BROWN
     A Professional Law Corporation
 9   200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
10   Telephone:     (775) 398-3065
     Facsimile:     (877) 648-5288
11   Email:         lrivera@burnhambrown.com
12   Attorneys for Defendant
     STARBUCKS CORPORATION
13

14                              UNITED STATES DISTRICT COURT

15                                     DISTRICT OF NEVADA

16   CHRYSTAL RICCIARDO, as Parent of                     Case No. 2:19-cv-00304-JAD-GWF
     “MC”, a Disabled Minor Child,
17                                                        STIPULATION TO EXTEND TIME TO
                   Plaintiff,                             RESPOND TO PLAINTIFF’S
18                                                        COMPLAINT; [PROPOSED] ORDER
     v.
19
     STARBUCKS CORPORATION,
20   A Washington Corporation; Does I-X;
     ROE CORPORATIONS I-X,
21
                   Defendants.
22

23

24          Plaintiff CHRYSTAL RICCIARDO (“Plaintiff”) and Defendant STARBUCKS

25   CORPORATION (“Defendant”) (collectively, the “Parties”), through their counsel of record,

26   HEREBY STIPULATE and agree that Defendant’s deadline to respond to the Complaint in the

27   instant matter is extended from March 15, 2019, to April 19, 2019.

28          The Parties respectfully submit that an extension of time is appropriate to afford the

                                          1
     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT;                         No. 2:19-cv-00304 JAD-
     [PROPOSED] ORDER                                                            GWF
     Case 2:19-cv-00304-JAD-GWF Document 6 Filed 03/07/19 Page 2 of 3



 1   Parties an opportunity to engage in informal resolution of Plaintiff’s claim prior to commencing

 2   further litigation to which the Parties and the Court would be required to devote time and

 3   resources.

 4          Good cause therefore exists for the extension of time, and the Parties respectfully request

 5   that this Stipulation be approved by the Court.

 6   DATED: March 7, 2019                         HKM EMPLOYMENT ATTORNEYS LLP
 7                                                By /s/ Jenny L. Foley
                                                    JENNY L. FOLEY
 8                                                  NEVADA BAR NO. 9017
 9                                                  MARTA D. KURSHUMOVA
                                                    NEVADA BAR NO. 14728
10                                                  1785 East Sahara, Ste. 300
                                                    Las Vegas, NV 89104
11                                                  Telephone: (702) 625-3893

12                                                     Attorneys for Plaintiff
                                                       CHRYSTAL RICCIARDO
13

14   DATED: March 7, 2019                         BURNHAM BROWN

15                                                By /s/ Lynn V. Rivera
                                                    LYNN V. RIVERA
16                                                  NEVADA BAR NO. 6797
                                                    200 S. Virginia Street, 8th Floor
17                                                  Reno, Nevada 89501
                                                    Telephone: (775) 398-3065
18
                                                       Attorneys for Defendant
19                                                     STARBUCKS CORPORATION
20

21          Upon consideration of the Stipulation of the Parties, and good cause appearing, the Court
22   hereby orders as follows: Defendant’s responsive pleading is due on or before April 19, 2019.
23            IT IS SO ORDERED.
24           March 8, 2019
     DATED: _______________________
25

26
                                           UNITEDSTATES
                                          UNITED  STATES MAGISTRATE
                                                         DISTRICT JUDGE
                                                                     JUDGE
27

28

                                          2
     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT;                        No. 2:19-cv-00304 JAD-
     [PROPOSED] ORDER                                                           GWF
